Title: To Thomas Jefferson from Garritt Furman, 6 February 1824
From: Furman, Garritt
To: Jefferson, Thomas


Sir
New York
Feby 6th 1824
You will no doubt be somewhat surprised on recieving a communication from a person unto whom you are an entire stranger—While to you we may be personally; yet scarcely any one can be publicly—and this Sir is the only apology for the liberty I have taken.During the earliest struggles of this Nation for an existence, you stood conspicuous among the fathers to guide and protect it, while under the smiles of approving heaven; it has flourished beyond a parallel, in History and already obtained a standing among the greatest powers of the earth—It must afford a pleasing reflection to every friend to liberty—but to you whose life has been prolonged, to witness the result of your own labors so eminently blessd, how much must those feelings transend the gratitude of others—While the Potentates of the old world are studying the degradation of the human species, how different the scene here afforded—The result of the labors of you, and your confederates towards  their Liberty knowledge and happiness—The small Poem which I beg you will accept I have published to distribute among friends—And when you understand that it is the product of some leisure hours (stolen as it were from Mercantile business in N York—which I have spent on my farm on L Island) a few miles from the city—I hope you excuse its imperfectionsI have the Honor to be Sir yours most respectfully—G. FurmanNo 220 front st N YorkNB. While I am pening this letter in my study, it occurs to me that I am now looking at the window where the Honble Dewitt Clinton  set while writing the vindication of his early friend—when your political opponents  assailed your religion.adieuG. F.